Citation Nr: 0717239	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  02-05 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the right tonsil.

2.  Entitlement to an evaluation in excess of 20 percent for 
Type 2 diabetes mellitus during the period from February 7, 
2001, through October 19, 2004.  

3.  Entitlement to an evaluation in excess of 40 percent for 
Type 2 diabetes mellitus from October 20, 2004, forward.

4.  Entitlement to an evaluation in excess of 10 percent for 
coronary artery disease (CAD).  

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals of cerebrovascular accident (CVA).

6.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to January 
1968.  His service included duty in the Republic of Vietnam.

The instant appeal arose from June 2001, September 2001, June 
2005 and August 2005 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Jackson, 
Mississippi.  The June 2001 rating decision denied the claim 
for service connection for cancer of the right tonsil.  The 
September 2001 rating decision denied an initial rating in 
excess of 20 percent for diabetes mellitus and also denied 
entitlement to a total disability evaluation under 38 C.F.R. 
§ 4.16.  The June 2005 rating action granted service 
connection for CAD, and assigned a 10 percent evaluation 
effective from February 7, 2001.  The August 2005 rating 
action granted service connection for CVA, and assigned a 10 
percent evaluation effective from February 7, 2001.  

The veteran presented testimony at a hearing before the 
undersigned Veterans' Law Judge sitting in Jackson, 
Mississippi, in June 2003.

This case was previously before the Board in January 2004 at 
which time additional evidentiary development was requested.  
The development requested in that remand has been undertaken 
and the case has returned to the Board and is ready for 
adjudication.

In a substantive appeal filed in January 2006, the veteran 
raised the issue of retro-active payment, not further 
specified.  The veteran did not identify which service-
connected disorders or currently assigned dates he disagreed 
with.  This matter is referred to the RO for clarification 
and further action as warranted.  

After the RO issued a statement of the case (SOC) in January 
2006 on the issue of an increased rating for CVA, evaluated 
as 10 percent disabling, the veteran submitted a letter with 
additional medical evidence pertaining to that issue which 
appears to have been received in May or June 2006 but which 
was not date-stamped in the usual fashion as having been 
received on a particular date by the RO.  If received in May 
or June 2006, this letter and evidence would have been 
received within one year of the date of the August 2005 
rating decision which granted service connection for the CVA 
and assigned the 10 percent rating and, therefore, it would 
have been received within the time limit for the veteran 
perfecting his appeal of this issue by filing a substantive 
appeal.  38 C.F.R. § 20.302(b).  Because it appears from the 
content of letter and submission of additional evidence 
pertaining to the CVA that the veteran wished to pursue this 
appeal, the Board will construe his letter and additional 
evidence as a timely filed VA Form 9 substantive appeal of 
this issue and will accept jurisdiction of it.  38 U.S.C.A. 
§ 7105(a), (c), (d) ("Appellate review will be initiated by 
a notice of disagreement and completed by a substantive 
appeal after a statement of the case is furnished . . . ."); 
38 C.F.R. §§ 20.200, 20.202 (1996); Roy v. Brown, 5 Vet. App. 
554, 555 (1993); cf. Grantham v. Brown, 114 F.3d 1156, 1159 
(Fed. Cir. 1997) (Archer, J., concurring) ("The claimant, in 
order to perfect an appeal to the BVA, 'should set out 
specific allegations of error of fact or law, such 
allegations related to specific items in the statement of the 
case.'") (quoting 38 U.S.C. § 7105(d)); 38 C.F.R. § 20.202 
("Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination, or 
determinations, being appealed); but see Rowell v. Principi, 
4 Vet. App. 9, 17 (1993) (holding that lack of timely filed 
substantive appeal does not deprive Board of jurisdiction 
over appeal initiated by a timely notice of disagreement); 
Beryle v. Brown, 9 Vet. App. 24, 28 (1996) (holding that, 
where Board proceeded to review claims on appeal where no 
substantive appeal was filed, Board implicitly waived the 
filing requirement of the substantive appeal as to those 
claims).  

The claims of entitlement to increased evaluations for CAD 
and CVA and for TDIU are being remanded.  They are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's squamous cell carcinoma of the right tonsil 
was first diagnosed in 2000, more than 30 years after 
service; the preponderance of the evidence is against finding 
that the squamous cell carcinoma of the right tonsil is 
related to any incident of service, including exposure to 
herbicides.

2.  From February 7, 2001, through October 19, 2004, the 
veteran's diabetes mellitus required a restricted diet and 
taking Insulin, but it did not require regulation of his 
activities.  

3.  From October 20, 2004, forward the veteran's diabetes 
mellitus requires taking insulin, regulation of activities 
and a restricted diet, but is not accompanied by episodes of 
ketoacidosis or hypoglycemic reactions requiring one to two 
hospitalizations per year or twice a month visits to a 
diabetic care provider.

4.  For the entire appeal period extending from February 7, 
2001, forward, evidence shows the presence of manifestations 
of sexual dysfunction (impotence) related to the veteran's 
diabetes; however, he has no penile deformity, and has not 
been diagnosed with diabetic retinopathy or peripheral 
neuropathy related to service-connected diabetes.

CONCLUSIONS OF LAW

1.  Service connection for squamous cell carcinoma of the 
right tonsil claimed due to exposure to herbicides in service 
is not warranted on a direct or presumptive basis.  38 
U.S.C.A. §§ 1101, 1110, 1112(a), 1116, 5103, 5103A, 5107 
(West 2002 & West Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2006).

2.  The criteria for an initial rating in excess of 20 
percent for service-connected Type II diabetes mellitus (with 
erectile dysfunction) from February 7, 2001, through October 
19, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.115b, 4.119, Diagnostic Codes 7522, 7913 (2006).

3.  The criteria for a rating in excess of 40 percent for 
service-connected Type II diabetes mellitus (with erectile 
dysfunction) from October 20, 2004, forward, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002& Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.115b, 4.119, 
Diagnostic Codes 7522, 7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

In this case, with respect to the service connection claim 
for diabetes mellitus, the RO did provide the veteran with 
notice of the VCAA in March and July 2001, prior to the 
initial decision and grant of that claim in September 2001.  
VCAA notice as to the increased rating claim for diabetes 
mellitus was issued in January 2004, prior to the October 
2005 rating decision addressing that claim.  

The Board points out that prior to the January 2004 duty to 
assist letter, service connection had already been 
established for diabetes in a September 2001 rating decision.  
Thereafter, the veteran appealed that claim with respect to 
the propriety of the initially assigned rating.  The Board 
notes that initial rating claims are generally considered to 
be "downstream" issues from the original grant of service 
connection.  VA's General Counsel issued an advisory opinion 
holding that separate notice of the VA's duty to assist the 
veteran and of his concomitant responsibilities in the 
development of his claim involving such downstream issues is 
not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  VAOPGCPREC 
8-2003.  In this case VCAA notice pertaining to the 
underlying service connection claim for diabetes was provided 
for the veteran in both March and July 2001.  

In September 2001, a compensable evaluation for diabetes was 
granted.  At that time, the veteran was advised of the rating 
criteria and what the evidence must show for the award an 
increased evaluation.  In a Statement of the Case issued in 
October 2001, the veteran was fully advised of the applicable 
rating criteria and the evidence necessary to substantiate an 
increased rating claim; in a Supplemental Statement of the 
Case issued in October 2005 he was also notified of VA's 
duties to notify and assist.  Notice was fully provided by 
the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claim for an increased evaluation was readjudicated in a June 
2006 SSOC.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of 
this claim and to respond to VA notices.  Viewed in context, 
the furnishing of the VCAA notice specifically pertaining to 
the increased rating claim after the decision that led to the 
appeal did not compromise "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005).  The veteran has had a "meaningful opportunity 
to participate effectively" in the processing of this claim.  
Id., at 120-21. 

VCAA notice as to the service connection claims for tonsillar 
cancer was initially issued in January 2004, subsequent to a 
determination made on the claim for tonsillar cancer in June 
2001.  In this case, the Board acknowledges that the RO did 
not provide the appellant with notice prior to the initial 
rating decision in June 2001.  Nevertheless, the Board finds 
that any defect with respect to the timing of the notice 
requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the appellant regarding the tonsillar cancer claim was not 
given prior to the first AOJ adjudication of the case, notice 
was provided by the AOJ prior to the most recent transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the appellant's claim for service 
connection for tonsillar cancer was readjudicated in a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of this claim and to respond to VA notices, and he has taken 
full advantage of these opportunities, submitting evidence 
and argument in support of this claim.  Viewed in such 
context, the furnishing of notice after the decision that led 
to this appeal did not compromise the essential fairness of 
the adjudication.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. 
Cir. 2004).  The veteran has had a "meaningful opportunity 
to participate effectively," Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the appellant.  Therefore, with 
respect to the timing requirement for the notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.  Accordingly, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.  

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

With regard to the duty to inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, the Board observes that the veteran 
was notified by the October 2001 statement of the case 
(tonsillar cancer) and the January 2004 VCAA letter of the 
pertinent law and regulations, of the need to submit 
additional evidence on this claim and of the particular 
deficiencies in the evidence with respect to this claim.  

Significantly, the VCAA letter sent to the veteran in January 
2004 which was specifically intended to address the 
requirements of the VCAA, detailed the evidence needed to 
substantiate a claim for service connection, and specifically 
asked for evidence indicating that there is a relationship 
between service and currently claimed tonsillar cancer.  The 
letter also indicated what evidence was in the RO's 
possession in regards to his claim.  Thus, that letter not 
only notified the veteran of the evidence already of record, 
but also notified him specifically of the additional evidence 
that was needed in his case.
Concerning the duty to inform the claimant of the information 
and evidence the VA will seek to provide, the RO informed the 
veteran in the January 2004 letter that VA was responsible 
for getting records held by a Federal agency or department, 
including things such as military medical records, VA 
records, or records from other Federal agencies.  In August 
2004, the RO also advised him that a VA medical examination 
would be provided as it was necessary to make a decision in 
his claim.

Finally, as to requesting that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim, the January 2004 letter asked the veteran to submit 
evidence in support of his appeal and to identify treatment 
sources so that VA may obtain pertinent evidence and/or 
treatment sources as identified by the veteran.  The Board 
believes that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  

The Board finds that the January 2004 letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  Based on this procedural 
history, the Board finds that the veteran was notified 
properly of his statutory rights.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  This notice was provided to the veteran in 
correspondence issued in March and July 2006.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  In this case VA examinations 
and/or opinions were furnished in conjunction with the 
veteran's service connection claim for tonsillar cancer 
(September 2004 and March 2005) and in conjunction with his 
increased rating claim for diabetes (October 2004).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records, private treatment records, 
VA records and examination reports.  As indicated in the 
Introduction, the veteran provided testimony at a personal 
hearing held in June 2003.  Neither the veteran nor his 
representative has indicated the existence of any other 
evidence that is relevant to his appeal.  The Board has 
carefully considered the provisions of the VCAA in light of 
the record on appeal, and for the reasons expressed above 
finds that the development of the claims has been consistent 
with the provisions of the VCAA.  Accordingly, the Board will 
proceed to a decision on the merits as to the issues on 
appeal (aside from this in which a remand is required).
It is the responsibility of the Board to determine the 
credibility of evidence by evaluating each piece of evidence 
in light of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477 (Fed. Cir. 1997).  See also Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  


Factual Background

The service medical records fail to mention any specific 
exposure to Agent Orange in service and reflect that on 
separation examination conducted in January 1968 clinical 
evaluation of all systems was normal except for a notation of 
internal hemorrhoids.  

In February 2001, the veteran filed service connection claims 
for diabetes, cancer of the right side of the throat and jaw, 
and a stroke, all claimed to have been caused by exposure to 
Agent Orange in service.

Private medical records of Dr. M. reflect that the veteran 
complained of a mass on the right side of the mouth in 
January 2000.  A CT scan done in January 2000 revealed cancer 
in the front of the right tonsil.  

A private medical report of Dr. S. dated in January 2001 
indicates that the veteran was seen in February 2000 with 
complaints of right-sided throat pain.  Squamous cell 
carcinoma of the right tonsil was diagnosed which was treated 
with chemotherapy and radiation.  However, after the first 
chemotherapy infusion, the veteran developed a stroke 
involving the right cerebellum, and therefore no chemotherapy 
could be administered, but the veteran completed radiation 
treatment.  It was reported that he remained free of cancer 
since the treatment was completed.

Private medical records document that squamous cell carcinoma 
of the right tonsillar area and anterior faucial arch was 
documented in April 2000.  The record also showed that images 
of the chest taken in July 2000 revealed emphysema.  

In February 2001, the veteran filed a claim for diabetes, 
indicating that this condition had been diagnosed in 1996 and 
that he was Insulin dependent.  The veteran also reported at 
that time that he was applying for a total disability because 
he was unable to work.  

A VA diabetes mellitus examination was conducted in July 
2001.  The veteran reported that he believed that Agent 
Orange was sprayed overhead while on duty in Vietnam in 
September 1967 and on several other occasions while there.  A 
40 to 50 pack a year smoking history was noted.  It was noted 
that diabetes had initially been diagnosed 4 years 
previously.  The veteran reported that he was on a strict 
diet and walked and took medication as directed.  The veteran 
denied having any eye problems or bladder/bowel impairment.  
The report stated that his medications included Humulin and 
Wellbutrin.  The assessments included uncontrolled diabetes 
mellitus, type II.  

The record contains a medical fact sheet pertaining to tongue 
base and tonsil cancer indicating that the tonsil is part of 
the oropharynx, located above the larynx, and not part of the 
larynx.  

In a statement from the veteran dated in May 2002, he 
indicated that he had been using Insulin to control diabetes 
as prescribed by VA for the past years and overall for the 
past 6 years.

The veteran presented testimony at a hearing before the 
undersigned Veterans' Law Judge in June 2003.  The veteran 
testified that due to diabetes he was on a restricted diet, 
took insulin and his activities were restricted.  The veteran 
added that he had not worked since November 2002 as a result 
of diabetes and other conditions.  He reported that he had 
been a traveling salesman but was unable to continue after 
his stroke due to balance problems and limitations on 
driving.  The veteran reported that tonsillar cancer was 
initially discovered in January 2000, and shortly thereafter 
it was assessed as Stage IV.  He maintained that the cancer 
had possibly manifested even years prior to that time and 
that essentially it should be considered a throat cancer.  
The veteran testified that due to diabetes he tired easily 
resulting in restriction of activities.  
VA medical records dated from 2001 to 2003 reflect that, when 
seen in August 2001, an impression of diabetes mellitus, not 
well controlled, was made.  The importance of diet, regular 
meals and calorie control was discussed.  In October 2001, it 
was noted that the veteran had been taking insulin for 
diabetes on a sliding scale as prescribed by a private 
doctor.  The veteran reported that he skipped meals, wanted 
to gain weight and was concerned about hypoglycemia when he 
skipped meals.  When seen in December 2001, the veteran and 
VA medical personnel had a long discussion concerning weight, 
exercise and meals.  It was noted that the veteran would 
start an exercise program.  Diet and insulin levels were 
discussed in February 2002.  An April 2003 record indicated 
that the veteran was doing well except for some morning 
episodes of hypoglycemia.  It was noted that the veteran was 
to continue on the current dose of insulin and that he was 
exercising and eating better.  

In September 2004, a VA medical opinion was offered 
pertaining to the veteran's tonsillar cancer with the benefit 
of review of the veteran's claims folder.  The reviewing 
physician opined that all carcinomas in the head and neck 
region were considered to be in the upper area digestive 
tract, occurring as a result of the same risk factors that 
cause respiratory and lung cancers, namely smoking and 
alcohol.  The doctor also opined that there was no scientific 
evidence which supported the hypothesis linking herbicide 
exposure to squamous cell carcinoma of the upper digestive 
tract.  The doctor added that it was felt that the veteran's 
cancer was likely secondary to smoking and alcohol use.  

A VA examination was conducted in October 2004 and the claims 
folder was reviewed.  The history revealed that diabetes 
mellitus requiring insulin was initially diagnosed in 1996.  
It was noted that this was uncontrolled for several years but 
that recently, hemoglobin was almost in the normal range.  
The veteran had not been hospitalized for ketoacidosis or 
hypoglycemic reactions and it was noted that he carefully 
watched his diet.  The report indicated that he was 
restricted in activities to prevent hypoglycemic reactions.  
Visual examination done in September 2004 was negative for 
diabetic retinopathy.  On examination, hemoglobin levels were 
described as markedly improved.  There was no indication of 
microalbuminuria.  Medications included insulin.  The 
examiner concluded that the veteran's diabetes required 
insulin, a restricted diet and regulations of activities.  

Cardiovascularly, the veteran reported that an EKG dated 
years earlier indicated that the veteran may have had a heart 
attack.  He indicated that, thereafter, he had no 
cardiovascular symptomatology, no further work-up was done, 
and he was not aware of any heart problems.  It was noted 
that he had erectile dysfunction but denied having 
neuropathic pain in his feet or hands.  EKG revealed a septal 
infarct.  Mild to moderate ischemia with an ejection fraction 
of 74% to 78% was shown.  The examiner concluded that testing 
revealed evidence of arthrosclerotic heart disease, which the 
examiner believed was related to or as a result of Type II 
diabetes mellitus.  The examiner further opined that erectile 
dysfunction was caused by or a direct result of Type II 
diabetes mellitus.  It was also explained that 
cerebrovascular accident was more likely than not related to 
Type II diabetes mellitus.  

The record contains a VA medical opinion dated in March 2005 
further addressing the veteran's tonsillar cancer.  The 
examiner clarified that the tonsil was part of the 
respiratory and digestive tract but was not however part of 
the lung, bronchus, larynx or trachea.  The examiner 
indicated that it was possible that this (tonsillar) cancer 
could have been caused by herbicide exposure as it was part 
of the respiratory tract, but there was no evidence to 
support that hypothesis.  The examiner added that it was 
statistically correct that the veteran's cancer seemed likely 
to be secondary to smoking.

A May 2005 record revealed that the veteran had a 44 year 
history of smoking.  It was also noted that he played golf 3 
to 5 times a week without difficulty.  The record mentioned 
that the veteran had occasional unsteadiness on his feet 
since his CVA.  An entry dated in July 2005, indicates that 
prior to 2000 the veteran played golf 3 to 5 times a week 
without difficulty, but that since his CVA his activities had 
been significantly limited.  He reported that he had been 
unemployed since 2000 due to balance problems attributable to 
CVA.  He reported that he could not walk more than 200 yards 
due to fatigue and shortness of breath.  

Records of Dr. W. received in May 2006, show that the 
veteran's earliest treatment for diabetes occurred in 1995 
and 1996.


Legal Analysis

        A.  Service Connection - Tonsillar Cancer

The veteran seeks entitlement to service connection for 
squamous cell carcinoma, right tonsil.  He contends that his 
disability is secondary to Agent Orange exposure during his 
service in Vietnam.  

Presumptive Service Connection

Under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, 
certain disorders associated with in service herbicide agent 
exposure may be presumed service connected.  The veteran 
served in the Republic of Vietnam during the period between 
January 9, 1962, and May 7, 1975, and so under 38 C.F.R. 
§ 3.307(a)(6)(iii), he is presumed to have been exposed to an 
herbicide agent.  There is no affirmative evidence on the 
record to rebut that presumption.

Respiratory cancers, specifically enumerated as cancer of the 
lung, bronchus, larynx, and trachea, are diseases subject to 
presumptive service connection under 38 C.F.R. 
§ 3.307(a)(6)(ii), if the disorder became manifest to a 
degree of 10 percent at any time after service.  The critical 
question raised under this theory of entitlement is whether 
cancer of the right tonsil is included either as a 
respiratory cancer or otherwise under the regulations 
applicable to diseases that may be presumed to be the result 
of Agent Orange exposure.

In this regard, the presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for any condition 
other than those for which the Secretary has specifically 
determined that a presumption of service connection is 
warranted.  See National Academy of Sciences report, 
"Veterans and Agent Orange: Update 1996," dated March 14, 
1996.  The Secretary of Veterans Affairs has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions: Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

In this case the competent medical evidence of record, namely 
two VA medical opinions, reflected that tonsillar cancer is a 
respiratory cancer, but not a respiratory cancer of the lung, 
bronchus, larynx, and trachea.  Similarly, a medical fact 
sheet pertaining to tongue base and tonsil cancer indicated 
that the tonsil is part of the oropharynx, located above the 
larynx, and not part of the larynx.   Collectively, this 
evidence establishes that while tonsillar cancer may be 
classified as a respiratory cancer, it is not one of the 
presumptive conditions based on exposure to herbicides used 
in the Republic of Vietnam as contemplated and enumerated 
under provisions of 38 C.F.R. § 3.307(a)(6)(ii).  There has 
been no contrary competent medical evidence presented on the 
matter.  

As previously mentioned, there is no positive association 
between exposure to herbicides and any condition that the 
Secretary of Veteran's Affairs (Secretary) has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see 
also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary 
has clarified that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam Era is not warranted for respiratory 
disorders, other than certain respiratory cancers 
specifically enumerated in the regulations, nor any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  While 
respiratory cancers, specified as cancer of the lung, 
bronchus, larynx, and trachea, are enumerated diseases for 
presumptive service connection under 38 C.F.R. 
§ 3.307(a)(6)(ii), cancers of the tonsil or tongue are not.

Although the veteran contends that tonsillar cancer warrants 
consideration as a presumptive condition, as discussed, the 
competent medical evidence of record indicates that it is not 
a condition which is subject to the presumptive provisions of 
38 C.F.R. § 3.307(a)(6)(ii) and 38 C.F.R. § 3.309(e).  The 
record does not show, nor does the veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on these matters.  It is 
now well established that a lay person such as the veteran is 
not competent to opine on medical matters such as diagnoses 
or etiology of medical disorders, and his opinion that he has 
cancer of the larynx or some other type of cancer or 
condition warranting the application of the aforementioned 
presumptive provisions is therefore entitled to no weight or 
probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).    

Because the veteran is not diagnosed with a disease 
specifically enumerated in 38 C.F.R. § 3.309(e), he is not 
entitled to presumptive service connection.

Direct Service Connection

When a claimed disorder is not included as a presumptive 
disorder, direct service connection may nevertheless be 
established.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  To prove service connection, a veteran must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303(a).

The veteran is currently diagnosed with squamous cell 
carcinoma of the right tonsil.  There is no evidence in the 
record to indicate that the veteran's cancer presented during 
his active service.  His service medical records are devoid 
of evidence of any treatment of the veteran's tonsils or 
tongue.  

Post-service medical evidence reveals that the tonsillar 
cancer was initially identified in early 2000, more than 
thirty years post-service.  Both September 2004 and March 
2005 VA medical opinions failed to link the cancer to service 
or any incident therein, to include presumptive exposure to 
Agent Orange, and both indicated that the veteran's type of 
cancer is typically, but not always, due to smoking and 
alcohol use.  Medical records in this case document the 
veteran's decades long history of smoking.  Thus, competent 
medical evidence strongly suggests that the veteran's cancer 
may be due to his long-standing smoking habit, rather than 
due to service.

In the March 2005 VA opinion, the doctor indicated that it 
was possible that tonsillar cancer could have been caused by 
herbicide exposure in service, inasmuch as it is a cancer of 
the respiratory tract.  However, the doctor went on to 
explain that there was no evidence of record which supported 
that theory of entitlement.  The Board is similarly unable to 
find any competent medical evidence of record establishing or 
even suggesting that such an etiological link exists.

Again the veteran generally maintains that tonsillar cancer 
is etiologically related to his period of service either by 
virtue of exposure to Agent Orange in service or otherwise.  
However, the record does not show, nor does the veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on 
these matters.  It is now well established that a lay person 
such as the veteran is not competent to opine on medical 
matters such as diagnoses or etiology of medical disorders, 
and his opinion that he his tonsillar cancer is in any way 
etiologically related to service is therefore entitled to no 
weight or probative value.  See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).    

There is no evidence to suggest that the veteran's tonsillar 
cancer manifested during active service.  In the absence of 
competent evidence relating the veteran's cancer to an 
established event, injury, or disease during active service, 
entitlement to service connection is not warranted.  Because 
the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule of 38 U.S.C.A. § 5107 
does not apply.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

        B.  Increased Evaluation - Diabetes Mellitus

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  In exceptional cases 
where the schedular evaluations are found to be inadequate, 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be approved provided 
the case presents such an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

        An initial rating in excess of 20% from February 7, 2001 
to October 19, 2004

The RO granted service connection for Type II diabetes 
mellitus in a September 2001 rating decision, and ultimately 
a 20 percent rating was assigned effective from February 7, 
2001.  A 40 percent evaluation was assigned effective from 
October 20, 2004.  VA must consider the claim in this 
context, which includes determining whether his rating should 
be "staged" to compensate him for times since the effective 
date of his award when his diabetes may have been more severe 
than at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999)

Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2006).  Diagnostic Code 7913 provides 
the following levels of disability.

20 % Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet;

40 % Requiring insulin, restricted diet and regulation of 
activities;

60 % Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated;

100 % Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities, (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

Note (1).  Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under DC 7913.

The veteran does not meet the criteria for a 40 percent 
disability evaluation for the time period prior to October 
20, 2004, under Diagnostic Code 7913.  In order to be 
entitled to the next higher evaluation of 40 percent under 
Diagnostic Code 7913, the evidence must show the veteran's 
diabetes mellitus requires insulin, a restricted diet, and 
regulation of activity.  Use of the conjunctive "and" means 
that all requirements would have to be met to warrant the 
assignment of a 40 percent evaluation.  Cf. Cotton v. Brown, 
7 Vet. App. 325, 327 (1995). 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a 40 percent evaluation for 
diabetes mellitus prior to October 20, 2004.  Records dated 
prior to that time show both that the veteran was taking 
Insulin and that he had received nutritional consultations 
and had been placed on a restricted diet.  However, the 
medical evidence of record does not show that his activities 
have been regulated.  In this regard, the medical evidence 
contains no clinical directives to the effect that the 
veteran restrict his activities due to diabetes.  The veteran 
maintains that his activities were restricted to the point 
that he was unable even to work.  However, a review of the 
medical records reflects that the veteran's CVA residuals 
have repeatedly been implicated as the primary reason for 
restriction of activities such as driving and employment.  
The record reflects that the earliest indication that the 
veteran's activities were restricted due to his diabetes was 
documented in the VA examination report of October 20, 2004, 
and the disability rating was increased from that date 
forward as will be further discussed here.  However, prior to 
October 20, 2004, since all three requirements for a higher 
40 percent rating were not met, an evaluation of 40 percent 
for that time period is not warranted.  

Private and VA records indicate there was no evidence of 
diabetic retinopathy or peripheral neuropathy.  Thus a 
separate disability rating for this condition may not be 
assigned under 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 
(1).  

VA medical records show the veteran has an additional 
residual of the diabetes, sexual (erectile) dysfunction.  
Sexual dysfunction in turn is rated, by analogy, to "penis 
deformity, with loss of erectile power", under Diagnostic 
Code 7522.  See 38 C.F.R. § 4.20 (2006).  The Rating Schedule 
provides a 20 percent rating for deformity of the penis with 
loss of erectile power.  This is a conjunctive set of 
criteria, meaning both must be present to warrant 
compensation at the sole authorized level of 20 percent.  See 
Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the 
conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met).  

Here, the medical evidence does not indicate any finding of 
deformity.  Where, as here, the criteria for a compensable 
rating under a diagnostic code are not met, a noncompensable 
rating is assigned.  See 38 C.F.R. § 4.31 (2006).  Therefore, 
although sexual dysfunction is present as a complication of 
the service-connected diabetes mellitus, it is noncompensable 
and therefore is not to be rated separately.  Pursuant to 
Note (1), noncompensable complications are considered part of 
the diabetic process under Diagnostic Code 7913.

For these reasons and bases, the preponderance of the 
evidence is against the claim for a rating higher than 20 
percent for the diabetes mellitus for the period from 
February 7, 2001 to October 19, 2004.  Since the 
preponderance of the evidence is against the claim, there is 
no reasonable doubt to resolve in the veteran's favor.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

        A rating in excess of 40% percent from October 20, 2004, 
forward

In order to assign a rating in excess of 40 percent for type 
II diabetes mellitus from October 20, 2004, forward, the 
record must show diabetes mellitus that requires insulin, 
restricted diet, and regulation of activities, with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  38 C.F.R. Part 4, Code 
7913.

Here, the RO determined that the veteran's rating should be 
increased to 40 percent effective from October 20, 2004, 
based on a VA examination report of that date indicating that 
restriction of activities was required due to the veteran's 
diabetes.  The record does not show that the veteran meets 
the requirements for a rating in excess of 40 percent from 
that time forward.  Having reviewed medical records dated 
from October 20, 2004, forward, the Board notes that while 
the veteran does require insulin and a restricted diet; there 
is no showing of regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated. 

There is no indication that the veteran's diabetes has been 
productive of episodes of hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider and there is no indication of any 
episodes of ketacidosis from October 20, 2004 forward.  

The Board has again considered the veteran's erectile 
dysfunction, which is essentially non-compensable under 
Diagnostic Code 7522, as discussed previously, in the absence 
of any clinical indication of deformity of the penis.  
However, since the record is negative for evidence of 
hospitalizations or twice a month visits to a diabetic care 
provider due to hypoglycemic reactions; the veteran's 
diabetes mellitus does not have any of the additional the 
characteristics required for a rating of 60 percent, even 
considering any non-compensable complications.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

Thus, the Board finds that symptomatology associated with the 
veteran's diabetes does not meet the requirements for a 
rating in excess of the currently assigned 40 percent rating 
under Diagnostic Code 7913 from October 20, 2004, forward.

The record reflects that the RO also considered the 
applicability of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), for the veteran's service-connected type II 
diabetes mellitus.  However, nothing in the record indicates 
that he was hospitalized for this disability or its secondary 
manifestations and complications during the pendency of this 
appeal.  As such, there does not appear to be frequent 
periods of hospitalization.  Further, there is no evidence 
that either disability has resulted in marked interference 
with employment in excess of that represented by the 
schedular evaluations already in effect.  Consequently, the 
Board finds that the disability is adequately reflected by 
the current schedular evaluations, and that it does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards.  Thus, an extraschedular rating is not 
warranted based on the facts of this case.




ORDER

Service connection for squamous cell carcinoma of the right 
tonsil, to include as due to exposure to herbicides in 
service, is denied.

Entitlement to initial rating for type II diabetes mellitus 
in excess of 20 percent from February 7, 2001, to October 19, 
2004, is denied. 

Entitlement to a rating in excess of 40 percent for Type II 
diabetes mellitus from October 20, 2004, forward is denied.


REMAND

The veteran is seeking increased evaluations for his service-
connected CAD and CVA residuals as well as TDIU.  As for 
these claims on appeal, for reasons which will be explained 
herein, the record as it stands currently is inadequate for 
the purpose of rendering fully informed decisions as to those 
claims.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

The record reflects that the veteran has been awarded a 10 
percent disability rating for his CAD under DC 7005.  Under 
that code, a 10 percent evaluation is assigned when a 
workload of 7 METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or 
continuous medication required; a 30 percent evaluation is 
assigned when a workload of 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  
38 C.F.R. § 4.104, DC 7005.  A 60 percent evaluation is 
warranted when there is more than one episode of congestive 
heart failure in the past year, or a workload of 3 METs but 
not greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent evaluation is assigned when there is chronic 
congestive heart failure, or a workload of 3 METs (metabolic 
equivalent) or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.

The Board notes that the veteran underwent a VA medical 
examination of the heart in October 2004.  However, neither 
the findings noted in the report of this examination nor in 
any subsequent medical evidence are sufficient so as to allow 
the Board to rate his disability because the examiner did not 
evaluate the veteran's heart disability in metabolic 
equivalents (METS).  Furthermore, although an ejection 
fraction, a criterion pertinent to the criteria for the 60 
and 100 percent ratings, was noted on the October 2004 
examination report, other pertinent findings for rating 
purposes including identifying symptoms of dyspnea, fatigue, 
angina, and dizziness were not reported.  Therefore, because 
the most recent VA examination did not include testing to 
determine METS, the Board concludes that a remand of this 
issue is necessary so that the veteran can undergo another VA 
cardiology examination.

As for the veteran's CVA residuals, these are currently 
evaluated as 10 percent disabling under diagnostic code 8008, 
used for the evaluation of thrombosis of the brain vessels.  
The notes following 38 C.F.R. § 4.124a, DCs 8807, 8008, and 
8009 for embolism, thrombosis, and hemorrhage, respectively, 
of brain vessels provide that following an initial rating of 
100 percent for six months, the disability shall be rated 
thereafter based on residuals, at a minimum rating of 10 
percent.  

Neurological conditions, except as otherwise provided, will 
be rated in accordance with a schedule of ratings set out at 
38 C.F.R. Part 4, § 4.124a, which provides that, with the 
exceptions noted, disability from the following diseases and 
their residuals may be rated from 10 percent to 100 percent 
in proportion to the impairment of motor, sensory, or mental 
function.  Consider especially psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, etc., referring to 
the appropriate bodily system of the schedule.  With partial 
loss of use of one or more extremities from neurological 
lesions, rate by comparison with the mild, moderate, severe, 
or complete paralysis of peripheral nerves.
In this case, the veteran maintains that he has CVA residuals 
which warrant a rating in excess of 10 percent.  The record 
contains a May 2006 private evaluation which indicated that 
the veteran had some residuals problems with coordination, 
affecting ambulation; and visual distortion, which seemed to 
be related to his previous cerebral infarction.  In light of 
the fact that these conditions are possibly attributable to 
the veteran's CVA, the question arises as to whether he 
should retain the separate "minimum" evaluation for the 
stroke, as opposed to the assignment of separate evaluations 
for the stroke residuals.  Accordingly, the Board believes 
that a VA examination would prove helpful in addressing this 
matter and assigning the appropriate evaluation(s).  

Since the Board has determined that medical examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without good cause, fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

Finally, the veteran's claim for a TDIU was denied at least 
in part because his service-connected disorders currently 
have a combined rating of 50 percent, which does not meet the 
scheduler criteria for a TDIU.  38 C.F.R. § 4.16(a) (2006).  
However, since the determination as to the remanded claims 
could increase his overall evaluation, this claim is 
inextricably intertwined with the claims being remanded, so 
the claim for a TDIU must be remanded as well.  See Babchak 
v. Principi, 3 Vet. App. 466, 467 (1992).  In addition, the 
AMC should determine whether extraschedular consideration for 
a TDIU is warranted under 38 C.F.R. § 4.16(b) (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the 
appellant is issued a VCAA letter 
pertaining to his increased rating claims 
for CVA residuals and CAD, and for the 
TDIU claim, which provides him with the 
notices required under the relevant 
portions of the VCAA, its implementing 
regulations, and pertinent caselaw.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004); See also Quartuccio, 
Pelegrini, and Dingess/Hartman, supra.

2.  The RO should take appropriate steps 
to contact the appellant in order to 
obtain the names and addresses of any 
additional health care providers (VA or 
non-VA) who treated the veteran for his 
service-connected diabetes mellitus, CAD, 
and CVA residuals since July 2005.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.

3.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the severity of his coronary artery 
disease.  All tests deemed necessary 
should be performed.  If for any reason 
testing relevant to the rating criteria 
for evaluating this disability cannot be 
performed, the examiner should note that 
in the examination report and should 
explain the reasons that the testing 
cannot be performed.  The claims folder, 
to include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.
a.  The examiner should conduct an 
examination consistent with the rating 
criteria for Diagnostic Code 7005, 
including conducting a cardiac workload 
assessment reported in METs with comments 
as to whether a workload of 5 METs but 
not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or 
syncope.

b.  Any episodes of congestive heart 
failure in the past year should be 
documented (and the number of episodes 
should be specified).

c.  The examiner should indicate the 
presence or absence of cardiac 
hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X- 
ray, or left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.

If any of the testing noted above 
information cannot be provided, an 
explanation should be set forth 
discussing why a response is not possible 
or feasible.

4.  The RO should arrange for an 
appropriate examination to ensure that 
the veteran is properly evaluated for his 
stroke residuals.  In this regard, the 
examiner is to especially consider and 
document any psychotic manifestations, 
complete or partial loss of use of one or 
more extremities, speech disturbances, 
impairment of vision, disturbances of 
gait, tremors, visceral manifestations, 
etc., referring to the appropriate bodily 
system of the schedule, which are 
believed to be attributable to the 
veteran's CVA, as opposed to any of his 
other service-connected disorder (which 
included diabetes and coronary artery 
disease).  
5.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the SOC issued in January 
2006 (CVA) and the SSOC issued in June 
2006 (CAD and TDIU) in light of all the 
other evidence of record, and consider 
whether increased evaluations are 
warranted for CAD and for CVA to include 
consideration of the provisions of 
38 C.F.R. § 4.124a and whether the 
current 10 percent evaluation for 
residuals of a stroke warrants separate 
ratings for such residuals.  With regard 
to the claim for TDIU, the RO should 
address the question of whether the 
veteran is able to secure or follow a 
substantially gainful occupation as a 
result of service-connected disabilities, 
(consisting of CAD, diabetes mellitus and 
residuals of CVA) and this particular 
veteran's past employment and educational 
history, keeping in mind that marginal 
employment (i.e., that which does not 
permit the individual to earn a "living 
wage" does not constitute substantially 
gainful employment.  Moore v. Derwinski, 
1 Vet. App. 356 (1991).

To the extent that any benefit sought on 
appeal remains denied, issue the veteran 
a supplemental SOC and, if all is in 
order, return the case to the Board for 
further appellate review.

6.  Subsequent to a rating determination 
on the pending increased rating claims, 
the veteran's claim for a TDIU should be 
readjudicated to determine whether the 
schedular criteria for a TDIU are met 
under 38 C.F.R. § 4.16(a) or, if not met, 
whether extraschedular consideration for 
a TDIU is warranted under 38 C.F.R. § 
4.16(b).  Should the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with an 
SSOC.  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the most recent SSOC 
of June 2006.  An appropriate period of 
time should be allowed for response.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


